COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                       ORDER ON MOTION FOR EN BANC RECONSIDERATION

Appellate case name:      Debra Roberts as Attorney in Fact for James A. Roberts v. The City of
                          Texas City, Texas

Appellate case number:    01-21-00064-CV

Trial court case number: 20-CV-1013

Trial court:              122nd District Court of Harris County

Date motion filed:        December 27, 2021

Party filing motion:      Appellant


       The en banc court has unanimously voted to deny appellant’s motion for en banc
reconsideration. It is ordered that the motion is denied.



Judge’s signature: _____/s/ Julie Countiss_______
                   Acting for the En Banc Court*

*En banc court consists of Chief Justice Radack and Justices Kelly, Goodman, Landau, Hightower,
Countiss, Rivas-Molloy, Guerra, and Farris.


Date: ____January 13, 2022_____